DETAILED ACTION
	This office action is in response to the reply to Quayle Action filed by Applicant on March 16, 2022.  In the response, Applicant has acknowledged that claims 21-22 are withdrawn from consideration (see page 1) and now must be canceled in order to pass this application to issuance.
Claims 1-4, 7-11, and 14-18 are pending, with claims 1, 8, and 15 in independent form.  Claims 21-22 may be pursued in a timely divisional (DIV) application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 21-22 are hereby canceled), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).\
This application is in condition for allowance except for the presence of claims 21-22, which are directed to a Group non-elected by original presentation and without traverse (note Applicant’s response on March 16, 2022 on page 1).  Accordingly, claims 21-22 have been canceled in the attached Examiner’s Amendment to the Record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claims 21-22 must be formally canceled to pass this application to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 21 (Canceled).
Claim 22 (Canceled).










Allowable Subject Matter
Claims 1-4, 7-11, and 14-18 are allowed.  Claims 1, 8, and 15 are in independent form, and have been amended into condition for allowance by the amendment dated December 9, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Sparrowhawk US ‘963; Yang US ‘342; Collier US ‘459 (cited by IDS dated August 26, 2021 from PCT / INTL search report and written opinion)) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claims 1, 8, and/or 15 (see the amendment dated on December 9, 2021).  In particular, and noting the context of Applicant’s specification and Figs. 1A, 2A, 2D, 3B, 3D, 5A, 6A, 7A, 8A, the Examiner is unable to present a reasonable obviousness rejection to each amended feature of the “body” structure.  Of note is Collier ‘459, but the “body” member 573 in Fig. 19 is not a reasonable tapered portion (108) extending towards the cylindrical portion and a diameter of a cylindrical part of the end portion (another cylinder (near end of 106 in Fig. 1A)) larger than a second diameter of the cylindrical portion.”  Such an overall combination of features, as a whole and as arranged, is not reasonably rejected under any construction of the closest prior art references.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103.  Claims 2-4, 7, 9-11, 14, and 16-18 are in dependent claim form.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant has acknowledged that claims 21-22 are withdrawn without traverse (in consideration of the restriction by original presentation) and may be filed in a timely DIV application.  Claims 1-4, 7-11, and 14-18 remain pending and serve to create a patentable distinction over the closest prior art of record.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Conclusion
Claims 21-22 have been formally canceled herein.  These claims 21-22 may be filed in a timely divisional (DIV) application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 21, 2022